

MEMORANDUM OF AGREEMENT


This AGREEMENT, executed at Kalinga, Philippines, on this 9th day of December,
2010, between:


CLENERGEN PHILIPPINES CORPORATION, a Philippine corporation organized under
Philippine laws with office address at Unit 311, The Annex, No. 24 Gen. Araneta
Street, San Antonio Village, Pasig City, Philippines, herein represented by its
Chairman, MR. MIGUEL Z. PATOLOT and herein referred to as “CLENERGEN”


and


APAYAO STATE COLLEGE, a Philippine State College duly organized and existing
under and by virtue of the laws of the Republic of the Philippines, with office
address at Conner, Apayao, represented  by its President,  DR. ZACARIAS
BALUSCANG, JR.;


And


KALINGA-APAYAO STATE COLLEGE, a Philippine State College duly organized and
existing under and by virtue of the laws of the Republic of the Philippines,
with office address at Tabuk, Kalinga, represented herein by its President, DR.
EDUARDO T. BAGTANG, hereinafter collectively referred to as “ASC AND KASC”



WHEREAS, on the invitation of ASC AND KASC, a Clenergen technical team
previously visited Apayao State College and Kalinga-Apayao State College to
undertake ocular inspection and consultative meetings for a possible partnership
among the parties, together with National Power Corporation (NPC) for the
conduct of a biomass power feasibility study in the areas where ASC AND KASC
operate


WHEREAS, the coverage areas of ASC AND KASC are among the priority areas of the
National Power Corporation for electrification under its SPUG Program and that
Clenergen, in collaboration with the NPC and ASC AND KASC, is willing to conduct
biomass to electricity feasibility study


WHEREAS, the Feasibility Study shall be funded, organized and managed by
Clenergen until its completion


WHEREAS, ASC AND KASC, being consumers of electricity, are major users and are
in a position to conduct studies focusing on agricultural waste biomass for
renewable energy generation;


WHEREAS, during the visit, Clenergen and the state colleges agreed to
collaborate on:


 (1)  Identification, utilization of agri wastes for bioenergy generation in
Kalinga-Apayao; and
 (2)  Field study of Bayug, a bamboo specie, as a potential biomass energy crop.

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for the purpose above mentioned, the Parties agree on the
foregoing:


OBJECTIVES


Short Term: January-June 2011
 
 
a)
To provide research based knowledge to Clenergen for sourcing 4000 tons per
annum of agricultural waste biomass in the Apayao-Kalinga region, to supply a
500KW/h biomass gasification power plant.

 
 
b)
To provide research into transportation and logistics of surplus agricultural
waste biomass to other regions and islands

 
Scope of Work
 
 
1.
Undertake inventory of biomass resources in Kalinga-Apayao region covering agri
and forestry waste among others.

 
2.
Establish harvesting schedules and volume of agri and forestry waste available

 
3.
Evaluate current usage and value of agricultural waste

 
4.
Conduct feasibility study of transportation of agri waste to the location of
biomass power plants to be constructed in the region, as well as transportation
routes to the deep sea port.

 
5.
Calculate the average cost of transportation per km and cost of storage both at
the power plant and the port.

 
6.
Calculate the cost of barge transportation from various regions/islands to
Romblon and Palawan.

 
7.
Conduct tests on the average moisture content of the agricultural waste and
possible inexpensive drying techniques.

 
Long Term: (Timeline to be determined)
 
 
c)
To locate different varieties of Bayug bamboo in Philippines and establish a
clonal farm.

 
 
d)
To monitor field trials at the clonal farm for the purpose of establishing an
elite variety of Bayug for multiplication through tissue culture.

 
The timeline and scope of work (below) will be subject to the following
conditions precedent:
 
 
i)
The availability of suitable  land in the region for large scale commercial
energy crop  plantation

 
ii)
Comparative analysis of Bayug bamboo yields to other indigenous strains of
bamboo

 
iii)
The practicality, timeline and cost of producing bamboo from tissue culture
practices



Scope of Work
 
 
1.
Visit different regions and islands where Bayug is located and take cuttings
from existing varieties for propagation and planting in the clonal farm. Target
as many varieties from different locations.

 
2.
Maintain a database for recording the date and location of each Bajug variety
and label each cutting with the appropriate information.


 
2

--------------------------------------------------------------------------------

 

 
3.
Erect a small shaded nursery facility and plant the cuttings in poly bags for
secondary hardening (12 weeks).

 
4.
Evaluate various sites for the clonal farm through soil tests and water
analysis.

 
5.
Select a 10 hectare clonal farm site for planting the Bajug saplings for field
trials (with access to electricity).

 
6.
Construct one bore well/pump and Install irrigation piping and fencing around
the site.

 
7.
Consult with various Microbiologists with regards to the correct balance of
fertilizers to compliment the soil type and growing conditions of Bayug, along
with a pesticide program.

 
8.
Supply liquid fertilizer using the irrigation system on a regular basis

 
9.
Prepare a site Plan with 4 different spacing trials of 2.5 hectares each.

10.
Establish field charts for each variety and record the dates on which they were
planted.

11.
Maintain the clonal farm site using best agronomy practices including but not
limited to tree and branch trimming, weeding and pest controls.

12.
Maintain detailed monthly statistical data on each variety planted



Responsibilities of the Parties


Responsibilities of the ASC AND KASC:


 
1.
Provide Clenergen with Additional Information to the Concept paper marked as
Annex A –“Utilization of agricultural waste biomass for bioenergy generation”

 
2.
Revise the  Information to the Concept paper marked as Annex C –“Production of
Bajug for Biomass Application” to reflect the objectives and scope of work

 
3.
Expected milestones/deliverables per month or per quarter whichever is
appropriate

 
4.
Submit monthly status reports

 
5.
Allow the use of the facilities and manpower of the ASC AND KASC

 
6.
Ensure the completion of projects in accordance with the terms of reference,
scope of work and timelines provided.

 
7.
To prepare the terminal report at the completion of the project

 
8.
To allow Clenergen to undertake activities that is consistent with the
provisions of this Agreement.



Responsibilities of Clenergen:


 
1.
To conduct a review of Batug Bamboo as energy crop and development of a clonal
farm for evaluation and selection of a variety for tissue culture mass
multiplication.

 
2.
Provide ASC AND KASC with research parameters and other information as
appropriate and necessary for the betterment of the project

 
3.
To link ASC AND KASC with the other research network of Clenergen with the
intent of contributing positively to the results of the project

 
4.
To provide the funding required to perform the tasks under the scope of work.

 
5.
To provide assistance of Clenergen Agronomy Experts when deemed necessary to
enhance the value of the project

 
6.
To cover any and all cost associated with the registration of intellectual
property rights arising from the research project, including the establishment
of trademark

 
7.
To review project as it progresses and come up with schemes to enhance whatever
business values that will be generated

 
8.
To provide supervision to facilitate the completion of specific projects.


 
3

--------------------------------------------------------------------------------

 

Other Provisions:


 
1.
All Data, statistics, reports and other information that results from the scope
of work will be equally accessible to all parties to this Agreement.

 
2.
Intellectual Property rights generated from this project shall be the exclusive
property of Clenergen

 
3.
Carbon credits that may be generated from SPUG projects in the region shall be
considered by Clenergen for research and development purposes in Kalinga and
Apayao, among others.

 
4.
All commercial activities arising from this Agreement will handled by Clenergen

 
5.
This agreement and all subsequent agreements shall be subject to the provisions
of the Memorandum of Agreement mentioned in the Premises.

 
6.
In case of conflict between the provisions of this Agreement and the provisions
of agreement for specific project to be entered into by the herein, the Parties
agree towards the amicable settlement

 
7.
This Agreement has a term of (1) year renewable for another  one (1) year by
mutual agreement by the parties.

 
8.
Sign a Non-Disclosure Agreement for information monitoring and control purposes
per attached (Annex D)



IN WITNESS whereof each of the parties hereto has caused this Agreement to be
executed the day and year written below.


/s/ Miguel Z. Patolot
         
/s/Dr. Zacarias A. Blauscang, Jr.
         
 /s/Dr. Eduardo T. Bagtang
MIGUEL Z. PATOLOT
 
DR. ZACARIAS A. BALUSCANG, JR
 
DR. EDUARDO T.  BAGTANG
Chairman
 
President
 
President
Clenergen Philippines Corporation
 
Apayao State College
 
Kalinga State College

 
WITNESSED BY:
 
/s/Mark LM Quinn
   
/s/Emerson V. Barcellano
       
MARK LM QUINN
   
EMERSON V. BARCELLANO
Executive Chairman
   
Chairman, Forestry Department
Clenergen Corporation US
  Kalinga-Apayao State College


 
4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT


Republic of the Philippines
)
 
) S.S.



BEFORE ME, a Notary Public for and in ______________, on this _____ day of
_________________, personally appeared the following: 


Name
CTC No. /Passport No.
Date/Place Issued



Miguel Z. Patolot
Dr. Zacarias A. Baluscang, Jr.
Dr. Eduardo T. Bagtang


all known to me to be the same persons who executed the foregoing instrument and
they acknowledged to me that the same is their free and voluntary act and deed. 


            The foregoing instrument is an Agreement consisting of five (5)
pages, including this page on which the Acknowledgment is written, the parties
and their witnesses having affixed their signatures on all pages.  


IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal at
the place and on the date first above written. 


Doc. No.  _____ ;
Page No. _____ ;
Book No. _____ ;
Series of 2010

 
5

--------------------------------------------------------------------------------

 

ANNEX A


UTILIZATION OF AGRICULTURAL WASTE BIOMASS
FOR BIOENERGY GENERATION


Proponents:


Apayao State College (ASC) - Research and Development, Conner, Apayao
Kalinga-Apayao State College (KASC) - Research and Development, Tabuk, Kalinga


Duration:  Six (6) months


Project Cost:


EXECUTIVE SUMMARY:


The provinces of Kalinga and Apayao have about 199, 129 hectares of agricultural
production area for rice, corn and coconut. This generates a huge amount of
by-products and residues that can be used to generate energy year round.
Agricultural wastes in these provinces offer huge biomass potential utilization.
These major biomass/wastes resources are rice hull/ husk, rice straw, corn cobs,
corn husks, coconut wastes, and other agricultural residues.


Rice hull accounts for about 20% of the rice production while rice straws are
field wastes after the harvesting of rice and at harvest, a 5-ton rice straw
produced from 5 tons of palay. Corn cobs and husk are biomass wastes after
removing the kernels. The major coconut wastes include coconut shell (12%),
coconut husks (35%) and coconut coir dust. The coconut tree also sheds its
mature fronds of about 40 from time to time that weigh about 10 kg each.


Consumption of rice paddy straw can generate 2.6 kg/kWh, and the electricity
production from 12.4 million tons paddy straw could be 4,770 GWh for power
generation and around 1.8 to 2.8 kg of rice husk are necessary to produce 1 kWh
of electricity. The primary energy content of corn husk is 60,000 GJ/4.8Mtons
and coconut shell and leaves was found to be 104,400 GJ/5.8M tons.


I.
INTRODUCTION



The provinces of Kalinga and Apayao, being agricultural provinces in the
Cordillera Administrative Region grow crops like rice, corn, coconut, banana,
pineapple, bamboo, fruit and tree crops. About 199, 129 hectares of agricultural
production is devoted for rice, corn and coconut. This generates a huge amount
of by-products and residues that may be used to generate energy and development
of other products year round. Agricultural wastes in these provinces offer huge
biomass potential utilization.

 
6

--------------------------------------------------------------------------------

 


Agricultural wastes are produced as a result of various agricultural operations.
They include wastes from farms, harvest waste, manure and other agricultural
residuals.  In the provinces of Apayao and Kalinga, the major wastes produced
are rice hull, rice straws, corn cobs, corn husks, coconut wastes and other
agricultural residues. These are usually burn or left to rot in the fields.


Alternatively, energy sources should be tapped from these rich agricultural
resources of the province primarily the agricultural waste that can help fulfil
the acute energy demand and sustain economic growth.



II.   BIOMASS RESOURCES IN KALINGA AND APAYAO


The dominant economic opportunities and activities in the provinces of Kalinga
and Apayao are agriculture based, i.e. farming, poultry/livestock raising, and
weaving/carpentry/woodworks.  Rice, corn, banana, coconut and sugar cane are the
most abundant crops planted in the provinces. On the other hand, the major
biomass/wastes resources are rice hull/husk, rice straw, corn cobs, corn stalks,
coconut wastes, and other agricultural residues.
Rice Hull and Rice Straws.  Rice hull is a processing by-product of rice milling
and accounts for about 20% of the rice production while rice straws are field
wastes after the harvesting of rice. The country also has more than 12,000 rice
mills spread throughout the country. These processing centers are the point
sources of rice hull each year. Moreover, at harvest, a 5-ton rice straw
produced from 5 tons of palay can provide 25-40 kg nitrogen, 3-6 kg phosphorus,
60-85 kg potassium, 2-5 kg sulfur, 200-350 kg silicon, 2,000 kg carbon, and
several other nutrients, upon total decomposition


Corn Cobs and Corn husks. Corn cobs and husks are biomass wastes after removing
the kernels.


Coconut Wastes .The major coconut wastes include coconut shell (12%), coconut
husks (35%) and coconut coir dust. Among the three forms, coconut shell is the
most widely utilized but the reported utilization rate is very low. The most
common use is shell charcoal that are also exported and converted into activated
carbon. The coconut tree also sheds its mature fronds of about 40 from time to
time that weighs about 10 kg each. It will take 5-6 years before the fronds
mature which is one of the field biomass. It is usually used as firewood for
household cooking after removing the leaves.



Production Area by Commodity (in Hectares)


About 199, 129 hectares of agricultural production is devoted for rice, corn and
coconut that could provide large amount of by-products and residues for energy
generation.

 
7

--------------------------------------------------------------------------------

 
 
Table 1. Production Area of Rice, Corn and Coconut in Apayao and Kalinga
Provinces


Apayao
Commodity
Production Area ( Has)
Cropping Intensity
Palay
89,130
twice a year
Corn
5,121
twice a year
Coconut
268
perennial plantation crop



Kalinga
Commodity
Production Area ( Has)
Cropping Intensity
Palay
130,000
twice a year
Corn
10,000
twice a year
Coconut
250
perennial plantation crop

Source: Compendium by Sectoral Commodity & field survey, 2007


 
II.
METHODOLOGY



It is the intent of this proposal to use the student resource of Apayao and
Kalinga to undertake this inventory, the research efforts being integrated with
the student’s research and education program.


The inventory would cover, among others, the following agro-industries residues
and forest resource:


 
a.
Paddy Straw

 
b.
Rice husk

 
c.
Maize husk

 
d.
Cassava stem

 
e.
Cane trash

 
f.
Peanut shells

 
g.
Coconut shells& leaves

 
h.
Coffee husk

 
i.
Wood Residues (sawmill)

 
j.
Municipal wastes (combustible part)

 
k.
Firewood

 
l.
Others:

 
·
Indigenous Bamboo

 
·
Forest Trees and secondary growth


 
8

--------------------------------------------------------------------------------

 


The study will identify:


 
a.
Industry forest, agri resource available;

 
b.
Specific location of such resource;

 
c.
Potential biomass amount;

 
d.
Logistics consideration –

i.
 
Hauling and freight costs

ii.
 
Partnership and community mobilization

iii.
 
Feasibility of agri waste collection center

 
e.
Governmental approvals and documentation

 
IV.   BUDGETARY REQUIREMET
 
To undertake such study, the following budgetary requirements will be needed:
 
Particulars
 
Budget (Php.)
 
1.   Traveling Expenses
    90,000.00  
2.   Supplies
    10,000.00  
3.   Communication
    5,000.00  
4.   Monitoring
    60,000.00  
Total
    165,000.00  

 
V.   TIMELINES
 
The study will be conducted within four (4) months from approval of the
study.  January to April 2011 will be the targeted period.
 
VII.   PERFORMANCE BASED
 
The study will be performed based and payment will be distributed as follows:
 
25% upon approval of proposal
25% upon submission and approval of first report
40% upon submission and approval of second report
10% upon submission and acceptance of final report

 
9

--------------------------------------------------------------------------------

 
 
ANNEX B
 
AGRIWASTE BUDGET
 

   
MONTHS
     
January
   
February
   
March
   
April
   
May
   
June
   
TOTAL
 
A. Staff
                                         
     - Study Leader - 5@7,200/Mo
    36,000       36,000       36,000       36,000       36,000       36,000    
  216,400  
     - Research Assistant - 4@6000/mo
    24,000       24,000       24,000       24,000                       96,000  
                                                         
Sub-total
    26,400       38,400       38,400       26,400       14,400       14,400    
  158,400                                                            
B. Traveling expenses
                                                       
     - Research assistant (clerk) -2@300/day x 22 days
                    13200       13200       13200               39600  
     - Project Staff - 5@240/day x 11 days
    6000       2400       2400       2400                       13200  
     - Student Researcher - 5@200/day x 8 days/mo.
            8000       8000                               16000  
     - Transprotation Cost
    1500       3200       5000       6500       5000               21200        
                                                   
Sub-Total
    7500       13600       28600       22100                       90,000.00    
                                                       
C. Supplies
                                                       
      - Bond paper, pens, paper, record book, folders
    10,000                                               10,000  
           HP ink, pencil, battery
                                                                               
                                 
Sub-total
    10,000                                               10,000                
                                           
d. Communications
                                                       
       - Pre-paid cards (Broadband, smartbro load)
    500       900       900       900       900       900       5000            
                                               
Sub-Total
    500       900       900       900       900       900       5000            
                                               
e. Monitoring, Meetings, Repert preparation, etc
    7000       7000       7000       12000       15000       12000       60000  
                                                         
Sub-Total
    7000       7000       7000       12000       15000       12000       60000  
                                                         
TOTAL
    50,900       59,000       74,000       60,500       29,400       26,400    
  318,400  
Miscellaneous Expenses (15%)
                                                    47,760.00  
GRAND TOTAL
                                                    542,800.00                  
                                    $ 8,321.82  

 
 
10

--------------------------------------------------------------------------------

 


ANNEX C



Project Proposal:
Production of Bayog (Dendrocalamus merrillianus (Elm.)
for Biomass Applications



Proponent: Apayao State College- Research and Development Foundation


Duration:  (to be determined)


Project Cost:  (to be determined)


Summary:
Bayog (Dendrocalamus merillanus Elm.) is a clump forming and erect bamboo which
is endemic to the Philippines. It is widely distributed in Northern Luzon. It is
widely  grown and utilized in the province of Apayao.
Bamboo like bayog, is one of the fastest growing-woody plant on Earth. Unlike
trees, bayog bamboo species have the potential to grow to full height and girth
in a single season of 3-4 months. During this first season, the clumps of young
shoots grow vertically, with no branching. In the next year, the pulpy wall of
each culm or stem slowly dries and hardens. The culm begins to sprout branches
and leaves from each node. During the third year, the further hardens. The shoot
is now considered a fully mature culm.
Bamboo such as bayog, is known to produce greater biomass and 30% more oxygen
than hardwood forest of comparable size (Klienhenz and Midmore , 2001) based
on  age class distribution of bamboo stems.  Results showed that for most
species culms are distributed between four years of growth. Their average total
biomass is 130-142 t/ha can therefore re-work to show a maximum annual
productivity of between 32 and 36 t/ha.
Furthermore, bamboo like those of bayog is more productive than many other
candidate bioenergy crops, it shares a number of desirable fuel characteristics
with certain other bioenergy feedstock, such as ash content and alkali index.
Its heating value is higher than most of agricultural residues, grasses and
straws.
In terms of their chemical properties, Monsalud and Nicolas (1958) found that
bamboo species like bayog, contain ash, silica and pentosans than woods. Semana
et al. (1967) found that the Philippine bamboos had higher ash and silica
content than those of Asian bamboos, but lower lignin content than the Indian
species. The silica content increases in a linear fashion from internode 2 of
the butt portion (1.6%) to internode 30 (9.9%) in B. blumeana (Espiloy, 1983).
Results of studies on physical and mechanical properties  (Espiloy &
Sasondoncillo, 1976, 1978; Espiloy et al., 1979; Espiloy & Robillos,
1985) showed a general increase in strength properties towards the top portion
of the culm of bamboo species. This trend could be attributed to the
corresponding increase in specific gravity and fibrovascular bundle
frequency (Espiloy et al., 1986). 

 
11

--------------------------------------------------------------------------------

 


 
I.
INTRODUCTION



Bayog (Dendrocalamus merillanus) is a species of bamboo widely grown and
utilized in the province of Apayao. It belongs to grass family Poaceae,
subfamily Bambusoideae, tribe Bambuseae, which has woody stem or culm arising
from rhizomes. The culms that grow in clumps are essentially cylindrical and
consist of nodes and internodes.


This erect and clump forming, attains a maximum height 15 m and a maximum
diameter of 12 cm. It has green, smooth internodes, 15-30 cm long, with thick
walls. Unlike other erect bamboos, the stem of this species usually bend due to
its pliable nature forming a wider canopy of the clump. As such, most farmers
plant bayog near their house or in their farm house as evident in most farm
house in Northern Luzon. This serves as shade where farming families share their
food together during lunch time. Others used it as a fence due to its spiny
branches.


Bayog has wide range of adaptation that it can thrive even in marginal areas. It
is best grown near rivers or in damp areas. It can be propagated from stem
cuttings or from rooting branches. Accordingly, farmers experienced that the
rooted branches has greater survival than stem cuttings.


  Bayog has been part of every farming families in the Apayao and other parts of
Northern Luzon. The young shoots  are used as food and can be processed as
pickles popularly known as Atsara. Matured stems are used in building
constructions due to its pliability and thick internode walls. Farmers used the
stem for tying purposes. Trimmings of bamboos are used as fuel wood and can be
processed as charcoal briqutte. Some folks used the leaves for medicinal
purposes.


Bamboo is used in nearly every aspect of daily life. Its importance is better
felt and understood in areas where it abounds or where timber and
other traditional construction materials are not readily available or are
extremely expensive. It supports many major industries such as housing and
construction, handicraft and furniture, fishing, banana, food production and
paper. Bamboo has also been used for musical instruments, for ornamental
purposes and as a landscape material. As a reforestation species, it helps
control erosion and stabilize river banks. It also helps preserve the ecological
balance of an area. Bamboo has become a popular material for these and
other purposes because of its availability, workability and low cost. Unlike
timber which requires a growing period of 20 years or more, bamboos can
be harvested for use at the age of three years


Due to the versatility of this giant grass, it is known as the "poor man’s
timber", the "cradle to coffin plant" and "green gold" bamboo has and still
provides, the materials needed for existence. Bamboo is also an eminently
renewable resource; under the right conditions they display prodigious rates of
growth some species can produce culms 40m high and 30 cm in diameter in just
four months.

 
12

--------------------------------------------------------------------------------

 

II.
REVIEW OF LITERATURE



Geographical Distribution and Taxonomy


Bayog (Dendrocalamus merillanus Elm) is clump-forming, erect bamboo species. It
is widely distributed in the Provinces of Northern Luzon. Clumps are densely
tufted irregularly raised above the ground with aerials roots on lower portions
of culms.


Growth


Bamboos such as bayog,  are the fastest-growing woody plant. They are capable of
growing up to 60 cm (24 in.) or more per day due to a unique rhizome-dependent
system. However, this astounding growth rate is highly dependent on local soil
and climatic conditions. Unlike trees, all bamboo have the potential to grow to
full height and girth in a single season of 3-4 months. During this first
season, the clumps of young shoots grow vertically, with no branching. In the
next year, the pulpy wall of each culm or stem slowly dries and hardens. The
culm begins to sprout branches and leaves from each node. During the third year,
the further hardens. The shoot is now considered a fully mature culm.


Site Requirement and Cultural Management


Bamboo grows in a wide range of sites and elevations. The clump forming species
like Bayog, Kawayan Tinik and Kawayan Kiling predominate in low to medium
altitudes. It grows at an elevation range from seal level to 1500 m above sea
level. Altitude affects the distribution of bamboo with respect to from or type.


Chemical Properties


Monsalud and Nicolas (1958) found that bamboos contain ash, silica and pentosans
than woods. Semana et al. (1967) found that the Philippine bamboos had higher
ash and silica content than those of Asian bamboos, but lower lignin content
than the Indian species. The silica content increases in a linear fashion from
internode 2 of the butt portion (1.6%) to internode 30 (9.9%) in B, blumeana
(Espiloy, 1983). Shoots of three age levels (7, 10 and 15 days after emergence)
of different bamboo species were chemically analyzed by Gonzales and
Apostol(l978) for nutrient components. Results showed that the age level had no
relation to the nutrient contents of the shoots which were largely similar,


 
13

--------------------------------------------------------------------------------

 

Physical and Mechanical Properties


The mechanical properties of six species, namely, B. blumeana, B. vulgaris, D.
merilliamus, G.aspera, G. laevis and S. lumampao have been studied so far at the
FPRDI as reported by Siopongco and Munandar (1987). Results of these studies
(Espiloy & Sasondoncillo, 1976, 1978; Espiloy et al., 1979; Espiloy & Robillos,
1985) showed a general increase in strength properties towards the top portion
of the culm. This trend could be attributed to the corresponding increase
in specific gravity and fibrovascular bundle frequency (Espiloy et al., 1986). 


Biomass


Bamboos  like clump forming species like Bayog, Kawayan Tinik and Kawayan Kiling
predominate in low to medium altitudes,  are the fastest growing woody plant on
Earth. It is known to produce greater biomass and 30% more oxygen than hardwood
forest of comparable size.   Literature on bamboo productivity is scarce,
however, with the study of Klienhenz and Midmore (2001) tabulate the age class
distribution of bamboo stems. They show that for most species culms are
distributed between four years of growth. Their average total biomass figure of
130-142 t/ha can therefore re-work to show a maximum annual productivity of
between 32 and 36 t/ha. Anil-Kumar et al.(1998) report 17 t/ha/yr for Acacia
auriculiformis in India, showing that the performance of Casuarina is good under
dry tropical conditions however, bamboo like those of bayog is more productive
than many other candidate bioenergy crops, it shares a number of desirable fuel
characteristics with certain other bioenergy feedstock, such as low ash content
and alkali index. Its heating value is higher than most of agricultural
residues, grasses and straws.


Harvesting


Harvesting of bamboo is typically undertaken according to the following life
cycles.  On life cycle of the clump, as each individual culm goes through a 5 -7
year life cycle, culms are ideally allowed to reach this level of maturity prior
to full capacity harvesting. The clearing out or thinning of culms, particularly
older decaying culms, helps ensure adequate light and resources for new growth.
Well maintained clumps may have productivity 3-4 times that of an unharvested
wild clump. On life cycle of the culm, bamboo is harvested from 2-3 years,
depending on the species.

 
14

--------------------------------------------------------------------------------

 
 
ANNEX D


CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT


This Confidentiality and Non-Disclosure Agreement (“Agreement”) is made on the
9th December, 2010 (“Effective Date”) between APAYAO STATE COLLEGE AND
KALINGA-APAYO STATE COLLEGE and individual/business with registered
offices/address at Conner, Apayao and Tabuk, Kalinga respectively (“THIRD
PARTY”) and Clenergen Corporation, a company registered under the laws of
Nevada, USA,  (“CC”).


WHEREAS:


A.
CC Intends to set up a Biomass based power plants using cultivated feedstock,
and licensed Agronomy and Gasification Technology.

B.
The parties wish to disclose certain proprietary and confidential information to
one another; and

C.
In consideration of the Business Opportunity, each party agrees that all
Confidential Information received by it from the other party shall be kept
confidential and shall be governed by the following terms and conditions.



I.
DEFINITIONS



 
1.
“Discloser” is the party disclosing the Confidential Information for the
Permitted Purpose;

 
2.
“Permitted Purpose” means the appraisal of the Business Opportunity with a view
to the parties taking advantage of such Business Opportunity in accordance with
the terms of a mutual agreement to be reached between them;

 
3.
“Confidential Information” means (i) any commercial, technical and other data,
information and interpretations made available by Discloser for the Permitted
Purpose, whether orally or in writing on whatsoever medium (ii) the fact that
discussions are taking place between the parties concerning a transaction
involving the Business Opportunity and (iii) the terms of this Agreement;

 
4.
“Recipient” is the party receiving the Confidential Information.



II.
CONFIDENTIALITY OBLIGATIONS



Recipient shall in all Circumstances:


 
a)
Use the Confidential Information for no purpose whatsoever other than the
Permitted Purpose;

 
b)
Disclose the Confidential Information only to its employees strictly on a
need-to-know basis.  Each employee to whom the Confidential Information is
disclosed shall be informed of the terms of this Agreement.  Recipient shall
ensure that each such employee is bound by a written agreement not to divulge
such Confidential Information with terms that protect the Discloser’s
Confidential Information in the same manner as the Recipient is bound herein;


 
15

--------------------------------------------------------------------------------

 

 
c)
Not disclose the Confidential Information to any third party without the prior
written consent of Discloser, and then only on a need to know basis, and if
requested by Discloser, subject to a confidentiality agreement signed by such
third party and Recipient and Discloser;

 
d)
Not make or have made copies of the Confidential Information in any medium
without the consent of the Discloser.

 
III.
EXCEPTIONS



The provisions of Clause II above shall not apply with respect to any
Confidential Information received which:


 
a)
Was already in Recipient’s possession prior to the date of disclosure by
Discloser; or

 
b)
Was developed independently by the Recipient without any reference to or use of
the Confidential Information; or

 
c)
Was in the public domain prior to date of this Agreement or subsequently enters
into the public domain otherwise than by breach of this Agreement by the
Recipient; or

 
d)
Is subsequently disclosed to the Recipient by a third party who does not have a
duty of confidentiality towards the Discloser; or

 
e)
Is approved for release upon the written permission of the Discloser; or

 
f)
Is required to be disclosed to (i) a government/judicial/quasi judicial body in
pursuance of an order; or (ii) is required by the lenders/insurance agency of
the Recipient in pursuance of any loan or insurance received/ made or to be
received/ made, as the case may be.  In such events, where possible, the
Recipient shall give adequate notice to the Discloser before making any
disclosure to that the Discloser may have adequate opportunity to respond prior
to such disclosures; as also make disclosure only to the extent as required.



IV.
NO GRANT OF PROPRIETARY RIGHTS OR LICENSE



The Confidential Information shall remain the exclusive property of the
Discloser at all times, even after the termination of this Agreement.  In
particular, and without limitation, it is agreed that no license is granted by
the Discloser nor any license acquired by the Recipient (by implication or
otherwise) for any purpose whatsoever hereunder.


V.
TERM



This Agreement shall terminate in two (2) years from the Effective Date of this
Agreement.  The Confidentiality Obligations under Clause II shall survive for a
period of two (2) years from the date of disclosure.


VI.
INJUNCTION



Parties acknowledge that the Confidential Information is valuable and unique and
that any unauthorized disclosure by the Recipient will result in irreparable
injury to the Discloser.  Parties agree that, in the event of a breach or
threatened breach of the terms of this Agreement, the Discloser shall be
entitled to an injunction in addition to and not in lieu of any other legal or
equitable relief including monetary damages.

 
16

--------------------------------------------------------------------------------

 
 
VII.  
RETURN OF MATERIALS



All copies of Confidential Information available with Recipient in whatsoever
medium shall either be returned to the Discloser or destroyed without the option
of retrieval within five (5) days or a later date as otherwise indicated by the
Discloser upon the earlier to occur of the following:


 
a)
The Recipient be found to be in breach of Clause II of this Agreement; or

 
b)
The expiry of this Agreement; or

 
c)
The Discloser’s written request for return or destruction of the Confidential
Information.



VIII.
MISCELLANEOUS



 
1.
No waiver by the Discloser of any breach by the Recipient shall operate as a
waiver of any subsequent or continuing breach thereof.  This Agreement sets for
the entire agreement and understanding between the parties and supersedes all
prior oral and written understandings representations and discussions between
them respecting it subject matter, save that nothing in this Agreement shall
prejudice the statutory and common law rights of either party in relation to
Confidential Information.  This Agreement may not be modified or amended except
in writing signed by a duly authorized representative of each party.  If any
provision of this Agreement shall be held invalid of unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and
effect.  This Agreement is executed in duplicate and each copy is treated as
original for all legal purposes.  This Agreement shall be effective as of the
date first above written when signed by both parties hereto.

 
2.
For the avoidance of doubt, it is clarified that:

 
a.
The terms of this Agreement are confidential; and

 
b.
In the event both the parties enter into further agreements related to the
Business Opportunity, this Agreement shall continue to be binding on the parties
with regards to any Confidential Information exchanged by the parties hereto;
and

 
c.
The recitals given hereinabove form an integral part of this Agreement.



IX.
GOVERNING LAWS



This Agreement shall be governed by and construed according to the laws of
Nevada, USA.  This Agreement shall be subject to the exclusive jurisdiction of
the Courts of Nevada, USA.


IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and date mentioned
hereinabove.


  For APAYAO STATE COLLEGE
For KALINGA-APAYAO STATE  COLLEGE
For CLENERGEN PHILIPPINES CORPORATION
 
Signature: _________________
Name: Dr. Zacarias A. Baluscang, Jr
Title:   President
Date:    9TH December 2010
 
Signature: _______________
Name: Dr. Eduardo T.  Bagtang
Title:   President
Date:    9th December 2010
 
  Signature:  _________________
  Name:    Miguel Patolot
  Title:   Chairman
   Date:  9th  December 2010

 
 
17

--------------------------------------------------------------------------------

 